 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 CHRISTINA McCALL (CABN 234139)
   Assistant United States Attorney
 5        1301 Clay Street, Suite 340S
          Oakland, California 94612
 6        Telephone: (510) 637-3680
          Christina.Mccall@usdoj.gov
 7

 8 Attorneys for Plaintiff

 9

10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                           OAKLAND DIVISION

13   UNITED STATES OF AMERICA,                       )   No. CR 18-00232 JST
                                                     )
14                  Plaintiff,                       )
                                                     )   STIPULATION AND [PROPOSED] ORDER TO
15                v.                                 )   EXCLUDE TIME UNDER THE SPEEDY TRIAL
                                                     )   ACT
16   DAVEY WAYNE HUDSON,                             )
                                                     )
17                  Defendant.                       )
                                                     )
18

19          On November 30, 2018, the parties appeared before this Court for a trial setting hearing. With
20 the agreement of the parties, the Court agreed to the exclusion of time under the Speedy Trial Act, 18

21 U.S.C. §§ 3161(h)(1)(D), and (h)(7)(B)(iv) from November 30, 2018 to March 22, 2019. The parties

22 agreed to the exclusion of time under the Speedy Trial Act. The parties agree that period between

23 November 30 and January 25, 2019 is excludable to allow effective preparation of defense counsel, so

24 that defense counsel may research, write, and file the motion(s). That period of exclusion will also

25 allow continuity of defense counsel, who will be out of the office for substantial parts of the month of

26 December. The parties further agree that the period from January 25, 2019 to March 22, 2019 will be
27 automatically excludable under 18 U.S.C. § 3161(h)(1)(D), after the defendant files the motion(s)

28

     STIP. REQUEST TO EXCLUDE TIME
     CR 18-00232 JST
30
 1 (“delay resulting from any pretrial motion, from the filing of the motion through the conclusion of the

 2 hearing on, or other prompt disposition of, such motion”).

 3

 4 DATED: December 5, 2018                               Respectfully submitted,

 5
                  ALEX G. TSE
 6                United States Attorney
 7                     /s/ Christina McCall                 /s/ David Rizk
                                                         David Rizk
 8                CHRISTINA McCALL                       Assistant Federal Public Defender
                  Assistant U. S. Attorney               Attorney for Davey Wayne Hudson
 9

10

11                                                  ORDER
12          Based on the reasons provided in the stipulation of the parties above, the Court hereby FINDS that
13 for adequate preparation of the case by defense counsel, for continuity of counsel, and in the interest of

14 justice, time is hereby excluded from the Speedy Trial Act, 18 U.S.C. §§ 3161(h)(1)(D), and (h)(7)(B)(iv),

15 from November 30, 2018 to January 25, 2019. Further, the Court FINDS that time will be automatically

16 excludable from the Speedy Trial Act between January 25, 2019 and March 22, 2019, due to the

17 defendant’s anticipated filing of the pretrial motion, through the motion hearing, pursuant to 18 U.S.C. §

18 3161(h)(1)(D).                                                         ISTRIC
                                                                     TES D      TC
19                  IT SO ORDERED.                                 TA
                                                                                          O
                                                              S




                                                                                           U
                                                             ED




20
                                                                                            RT



                                                                                   ERED
                                                         UNIT




                                                                          O ORD
21
                                                                  IT IS S
                                                                                                  R NIA



     DATED: December 4, 2018
22       _______________________________
                                                                  The Hon. Jon S. Tigar r
                                                                                        a
                                                                                S. TigCourt
                                                         NO




23                                                                          JonDistrict
                                                                  United States
                                                                       J u d ge
                                                                                            Judge
                                                                                                  FO
                                                           RT




24
                                                                                              LI




                                                                  ER
                                                             H




                                                                                          A




                                                                       N                      C
                                                                                         OF
25
                                                                           D IS T IC T
26
                                                                                 R

27

28

     STIP. REQUEST TO EXCLUDE TIME
     CR 18-00232 JST
30
